DETAILED ACTION
Notice to Applicant
Claims 1-4 are pending and are examined herein. This is the first action on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Claim 1 includes a limitation requiring “a device that functionally acts on the energy storage devices.” The instant specification indicates that a “forced air blowing mechanism that cools the plurality of battery cells” is equivalent to “functionally act[ing] on the plurality of battery cells” (see as-filed page 2), but it is unclear whether the claim language is intended to be so narrow as “forced air blowing mechanism” without providing clear metes and bounds for a more expansive interpretation. The claim limitation is therefore rejected under § 112(b) for being impermissibly vague. For purposes of prior art rejection, the claim limitation is being interpreted to read on literally any device that acts in any way on the claimed apparatus, including, e.g. an external electrical load. 
Claim 3 includes the limitation “another side of the adjacent member in the second direction” but does not indicate a first “side of the adjacent member” only a “one side in a second direction orthogonal to the first direction” of the “energy storage devices.” It is unclear how to interpret “another side” without reference to a first side, and so it is unclear what the relationship of the sides/directions in the claim are to each other. The Office has interpreted the claim to require that the device is fixed to a “side of the adjacent member” that is orthogonal to the second direction, i.e. has a normal vector orthogonal to the arrangement direction. 
Claim 4 requires “a connection component that functionally connects the plurality of energy storage devices and the device.” The instant specification seems to indicate that this refers to tray 4 providing the cooling passages underneath the cells, but the metes and bounds of the claim limitations are impermissibly vague. The Office has interpreted the phrase to require some kind of mechanical connection intermediating the cells and “the device” that broadly acts on the cells. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamagishi (US 2019/0319319 to Yamagishi et al.).
	Regarding Claim 1, Yamagishi teaches:
a plurality of energy storage devices arranged in a first direction 

    PNG
    media_image1.png
    712
    615
    media_image1.png
    Greyscale

an adjacent member, here interpreted to be the ports 20 (Fig. 5, para 0043) arranged between adjacent energy storage devices
a device 15/16 supplying cooling medium to transfer heat to or from the cells (paras 0035-0040)
wherein the device 15/16 is fixed to the adjacent member 20
	Regarding Claim 2, Yamagishi teaches:
a holding member 14 that holds the plurality of energy storage devices and includes fastening members as well as support portions (Figs. 1-5)
	Regarding Claim 3, Yamagishi teaches:
terminals projecting to one side in a second direction orthogonal to the cell arrangement direction and wherein the device for supply is fixed to a side of the adjacent member in a direction orthogonal to the arrangement direction (Figs. 1-4) 
	Regarding Claim 4, Yamagishi teaches:
a connection component 14/15/16 that connects the cells and the device, wherein the device is at least partially arranged at a central portion in the first direction (Fig. 1, etc.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
2019/0348648
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723